Citation Nr: 0604455	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




FINDING OF FACT

The veteran's bilateral hearing loss has not been 
satisfactorily dissociated from noise exposure as a vehicle 
mechanic during military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.103, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed the Department of 
Veterans Affairs (VA) duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board of Veterans' Appeals (Board) has 
granted the veteran's claim for service connection for 
bilateral hearing loss, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Analysis

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  However, continuous service 
for 90 days or more during a period of war, and post-service 
development of a presumptive disease such as sensorineural 
hearing loss to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The record shows the veteran served in the United States Air 
Force and he asserted that his hearing loss is related to 
exposure to engine noise during his military service.  His 
record of separation shows he was a vehicle body mechanic, 
and audiology reports during military service confirm noise 
exposure.  The threshold for normal hearing is 0 to 20 
decibels and higher thresholds indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  VA regulations provide that impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; or the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).  The report from June 2003 did show a VA 
recognized hearing loss disability both ears, as defined in 
38 C.F.R. § 3.385.  

As ARM, M.D, discussed in November 2000 and April 2004 
reports, the demonstrated bilateral hearing loss was 
considered quite likely related to the exposure to machine 
noise during military service.  Dr. M. stated in November 
2000 that the veteran's service medical records were reviewed 
and documented extreme noise exposure.  The reports from Dr. 
M. are considered highly probative in light of his 
qualifications and familiarity with the veteran's military 
service and years of personal treatment.  38 C.F.R. § 3.326.  
The audiology evaluations in the service medical records 
documented car engine noise March 1976 and loud machine noise 
exposure in March 1977.  

The VA audiologist in June 2003 opined, in essence, that any 
hearing loss present at this time was not likely precipitated 
by military noise exposure since the veteran's hearing was 
within normal limits upon separation from military service.  
As for the characterization of normal hearing at separation, 
the veteran did not have normal hearing under the VA 
guidelines or established case law.  For example, as the VA 
examiner noted the March 1977 evaluation showed a hearing 
threshold level of 35 decibels in the right ear and 25 
decibels in the left ear at 4000 Hertz.  The report also 
noted a negative threshold shift in the right ear from the 
March 1976 examination.  Thus, the veteran's hearing did show 
a demonstrable loss, albeit not to the level VA recognizes as 
a hearing loss disability.  Furthermore, the veteran's 
hearing was appreciably diminished at several frequencies in 
the left ear on a March 1976 examination, although it was 
within the normal range except for 4000 Hertz on the 
reexamination a year later.  In fact the 25 decibel threshold 
in the left at 4000 Hertz on the September 1970 examination 
is evidence of an appreciable loss as well, but neither 
opinion asserted the veteran had a preexisting hearing 
disability.

The provisions of 38 C.F.R. § 3.385 do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and the current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of § 1110 would be satisfied.  Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  It is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993).

There is evidence of his military occupational history and 
his recollection of the circumstances during military service 
that resulted in appreciable noise exposure.  A private 
examiner concluded that the veteran's history of noise 
exposure in service is the causative factor in the 
development of the veteran current bilateral hearing loss.  
Although a VA examiner reviewed the record, the opinion 
viewed objectively does not foreclose the issue of whether 
the hearing loss disability that was initially manifested 
years after service is as likely as not linked to military 
service.  As the Board pointed out earlier, it is well 
settled that service connection for hearing loss is not 
precluded because such was not shown on examination for 
separation from service, and it appears that the VA clinician 
did not confront this principle, but seemed to emphasize 
normal hearing at separation as a determinative element 
against a nexus to military service.  See Hensley, supra, 
38 C.F.R. § 3.303(d).  However, as discussed previously, the 
veteran's hearing was not "normal" in March 1977.

The Board may favor the opinion of one competent medical 
expert over that of another, provided that the Board gives an 
adequate statement of the reasons and bases.  Owens v. Brown, 
7 Vet. App. 429 (1995).  Greater weight may be placed on one 
physician's opinion rather than on another's depending on 
such factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. at 40.  The Board finds that the June 2003 VA 
audiology opinion is not entitled to outcome determinative 
weight.  Dr. M. did review the veteran's medical records, and 
the absence of hearing loss disability at separation from 
service is not critical to a claim and the subsequent VA 
opinion seemed to rely on that evidence.  See Hensley, supra.  
Furthermore, the VA examiner in 2003 did not provide a more 
likely alternative theory for service connection, and did not 
account for the demonstrable hearing loss in March 1977 that 
the examiner characterized as "normal" hearing or the 
negative threshold shift in the right ear on the March 1977 
examination.  Nor did the examiner offer any basis to 
discredit the private opinion in the rationale favoring 
service connection.  In any event, the record does establish 
a likely noise-induced hearing loss, consistent with his 
military noise exposure history, a history that is not 
contradicted in the record.  Thus Dr. M. did not rely on an 
inaccurate factual premise in his opinion supporting the 
veteran. 

Furthermore, it is the obligation of VA to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  Therefore, the Board is 
inclined to find that the probative and competent medical 
evidence of record supports a grant of entitlement to service 
connection for bilateral hearing loss as the evidence is 
competent for an against the claim thereby placing the 
evidence in approximate balance.  This permits the 
application of the benefit of the doubt rule.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


